17 A.3d 922 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Nasir FAR, Respondent.
Commonwealth of Pennsylvania, Petitioner
v.
Regina Little, Respondent.
Commonwealth of Pennsylvania, Petitioner
v.
Garnell Brown, Respondent.
No. 435 EAL 2010, 436 EAL 2010, 437 EAL 2010.
Supreme Court of Pennsylvania.
April 26, 2011.


*923 ORDER

PER CURIAM.
AND NOW, this 26th day of April, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, reworded for clarity, is:
When a case that was transferred from the Philadelphia Court of Common Pleas to Philadelphia Municipal Court is later transferred back to the Court of Common Pleas, is the case governed by Pa. R.Crim.P. 600, the prompt trial rule applicable to the Court of Common Pleas or Pa.R.Crim.P. 1013, the prompt trial rule applicable to the Philadelphia Municipal Court?